                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
JOHN C. MARR, as assignee              )
of Matthew T. Zirtzman,                )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )                  CV418-094
                                       )
USAA GENERAL INDEMNITY                 )
COMPANY,                               )
                                       )
      Defendant.                       )

                                     ORDER

      Plaintiff filed this bad-faith-failure-to-settle claim in the Northern

District of Georgia on April 24, 2018.1 See doc. 1. Before it was served, it

was transferred to this District. See doc. 2. Since that transfer, it appears

that plaintiff has taken no further action to serve the defendant or

otherwise prosecute this case.

      The Federal Rules provide that “[i]f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own

after notice to the plaintiff—must dismiss the action without prejudice



1
  The Court notes that the Complaint is undated. See doc. 1 at 12. The Court,
therefore, relies on the date that the Complaint was filed by the Northern District’s
Clerk of Court.
against that defendant or order that service be made within a specified

time.” Fed. R. Civ. P. 4(m). The Rule’s 90-day period has long since

passed. Plaintiff, therefore, is DIRECTED to respond within seven days

and SHOW CAUSE why this case should not be dismissed for failure to

serve the defendant or, alternatively, for failure to prosecute. See id.; see

also Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31

(1962) (recognizing courts’ power “to clear their calendars of cases that have

remained dormant because of the inaction or dilatoriness of the parties

seeking relief.”).

      SO ORDERED, this 24th day
                             ay of April, 2019.

                                   ______________________________________
                                    ___
                                     __________
                                     __      _______________
                                                          __
                                                           _______
                                                                __
                                                                __
                                                                ______
                                   CHRISTOP
                                   CHRISTOPHER
                                         OPHER L. RAY
                                                 MAGISTRATE JUDGE
                                   UNITED STATES MAGISTRA
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
